DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, it is unclear how “a respective barrel” is related to the pair of barrels. While they could be the same, it could also be interpreted as four barrels (the pair of barrels and a respective barrel for each of the actuators). They are treated as the same and as if it read “a respective barrel of the pair of barrels,”. Claim 15 has the same issue. 
In claim 6, it is unclear how “a tube” and “a bottle” are related to those recited in claim 5. 
In claims 1 and 8, it is unclear if “the actuator” is meant to refer to only one of the pair of actuators or both of the actuators. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 5,049,135).
In claim 1, Davis discloses double barreled injector assembly comprising: a bar 36; a pair of barrels 28/32 each engaged by a first terminus thereof to the bar (fig 1) and extending from a lower face thereof (fig 1), each barrel being configured for positioning a respective agent (in its interior), each barrel having an orifice 46/48 positioned in a second terminus thereof (fig 1); and a pair of actuators 24/26 engaged to an upper face of the bar (figs 1 and 2), each actuator being operationally engaged to a respective barrel (figs 1 and 2), wherein the actuator is configured for being actuated by action of a hand of a user for dispensing an associated agent through the orifice of the respective barrel into an animal (pressing upon 72, Col.4 ll 23-25).  
Regarding claim 4, wherein the barrels are substantially parallel (fig 1).  
Regarding claim 5, wherein at least one of the barrels has a refill connector 116 engaged thereto (fig 1) and being configured for selectively engaging at least one of a bottle 12 and a tube 14, wherein the at least one of the barrels is configured for sequential filling with a respective agent (fig 1, Col.6 ll 7-27). 
Regarding claim 6, wherein the refill connector comprises a tube connector 116 (fig 1), wherein the tube connector is configured for engaging a tube leading to a bottle containing the respective agent, such that the respective agent can flow to the at least one of the barrels (fig 1).  
Regarding claim 13, including a fastener 42 engaged to one of the barrels (fig 1) and being configured for engaging the tube leading to the bottle for stabilizing the tube relative to the tube connector (fig 1, arrows between 42 and 116; the attachment of 42 and 116 restricts movement of 116 and thus “stabilizes” the attachment between tube 14 and tube connector 116).  
Regarding claim 14, wherein the fastener comprises a loop engaged to and extending from the one of the barrels (fig 1), wherein the loop is configured for inserting the tube leading to the bottle (the loop 42 allows the insertion of the tube into the bottle; if Applicant clarifies that the loop is configured to allow for insertion of the tube leading to the bottle into the loop then this rejection would be overcome).
Claim(s) 1, 4, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 4,673,395).
Regarding claim 1, Phillips discloses a double barreled injector assembly comprising: a bar 11 (figs 1 and 2); a pair of barrels 12 each engaged by a first terminus thereof to the bar (fig 1) and extending from a lower face thereof (fig 1), each barrel being configured for positioning a respective agent (in its interior), each barrel having an orifice 14 positioned in a second terminus thereof; and a pair of actuators 16 engaged to an upper face of the bar, each actuator being operationally engaged to a respective barrel (fig 2), wherein the actuator is configured for being actuated by action of a hand of a user for dispensing an associated agent through the orifice of the respective barrel into an animal (by pressure upon 17 or directly upon 20).  
Regarding claim 4, wherein the barrels are substantially parallel (fig 2).  
Regarding claim 8, wherein the actuator comprises: a rod 16 extending through a respective channel positioned through the bar (fig 2), such that the rod is slidably engaged to the bar (fig 2; Col.2 ll 5-13), and such that the rod protrudes from the upper face (fig 2), the rod being operationally engaged to a piston 13, the piston being positioned for sealably engaging the respective barrel and for sliding within the respective barrel for dispensing the associated agent through the orifice of the respective barrel into the animal (fig 2, Col.1 ll 67 to Col.2 ll 1); a handle 19/20 coupled to the rod distal from the bar (fig 2); and a spring 23 operationally engaged to the bar and the rod, such that the spring is positioned for tensioning as the handle is depressed toward the bar, and for rebounding upon release of the handle (Col.2 ll 24-29), such that the rod defaults to an extended position wherein the rod protrudes from the upper face of the bar (Col.2 ll 24-29), the spring being positioned at least one of within the channel and externally from the bar around the rod (fig 2).  
Regarding claim 11, including the actuator having an adjuster 22 operationally engaged thereto and being configured for adjusting a volume of the associated agent to be dispensed through the orifice positioned in the second terminus of the respective barrel (Col.2 ll 14-24).  
Regarding claim 12, wherein the adjuster comprises a ring positioned around the rod adjacent to the upper face of the bar, wherein the ring is configured for turning to adjust a length of travel of the rod into the barrel (fig 2; turning to adjust travel length via threads).  
Claim(s) 1, 4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al (US 2014/0257179).
Regarding claim 1, Schwab discloses a double barreled injector assembly comprising: a bar 48 (figs 1 and 2); a pair of barrels 12/18 each engaged by a first terminus thereof to the bar (figs 1 and 2; ¶38) and extending from a lower face thereof (fig 2), each barrel being configured for positioning a respective agent (in its interior), each barrel having an orifice (in luer 27/28) positioned in a second terminus thereof (fig 1); and a pair of actuators 42/44 engaged to an upper face of the bar (fig 2), each actuator being operationally engaged to a respective barrel (fig 2), wherein the actuator is configured for being actuated by action of a hand of a user for dispensing an associated agent through the orifice of the respective barrel into an animal (by pressure upon 46).  
Regarding claim 4, wherein the barrels are substantially parallel (fig 2).
Regarding claim 9, wherein each barrel has a needle connector 27/28 engaged to a second terminus thereof and being configured to engage a respective needle (could be one needle as in fig 1, or is capable of attaching to two different needles due to structure as Luers).
Regarding claim 10, wherein the needle connector comprising a male Luer tip (fig 1, ¶34).


Allowable Subject Matter
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Both claims 2 and 15 possess the same allowable subject matter. The examiner did not find a teaching or suggestion for the bar comprising first and second section, the first section having a cutout capable of insertion of a digit of a user, where the second section extends coplanarly from a corner of the first section and is dimensionally shorter and wider than the first section. The closest art is Silver (US 5,542,934) which is similar to many other bars 107 in that it has a cutout for insertion of a digit of a user, but no section that can be considered a second section extending coplanarly and dimensionally shorter and wider than another section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783